                        IN THE UNITED STATES DISTRICT COURT           I
                    FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                  WESTERN DMSION
                                  No. 5:17-CT-3113-D


MARLOW WILLIAMS,                            )
                                            )
                             Plaintiff,     )
                                            )
                   v.                       )                 ORDER
                                 )
ERIK A. HOOKS and ROBERT EVANS, )
                                 )
                     Defendants. )


        On July 12, 2017, Marlow Williams ("Williams" or ''plaintiff"), a state prisoner proceeding

pro se, filed a first amended complaint against Erik Hooks ("Hooks" or "defendant") and Robert Ev~

 ("Evans" or "defendant"; collectively, "defendants"), alleging various claims pursuant to 42 U.S.C.

 § 1983 concerning his continued imprisonment [D.E. 3-1]. On April 4, 2018, defendants moved for

 summary judgment. [D.E. 26], and filed a memorandum in support [D.E. 27] and a statement of

 material facts [D.E. 28]. On April 13, 2018, Williams moved for leave to file an amended motion for

 1mmmary judgment and filed various documents in support [D.E. 30]. On April 26, 2018, Williams

                                                                                           a
 responded in opposition to defendants' motion for summary judgment [D.E. 31 ], and filed statement

 of material facts [D.E. 32] and appendix [D.E. 33]. On May 10, 2018, defendants replied [D.E. 37].

        On February 7, 2019, Magistrate Judge Numbers issuedaMemorandumandRecommendation

 ("M&R") [D.E. 46], and recommended granting defendants' motion for summary judgment, denying

 Williams's motion for summary judgment, and dismissing Williams's complaint On February 25,

2019, Williams objected to the M&R [D.E. 47].

        ''The Federal Magistrates Act requires a district court to make a de novo determination ofthose

. portions ofthe magistrate judge's report or specified proposed findings or recommendations to which
                                                                                  )




objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 31 S (4th Cir. 200S)

(emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely objection, "a

district court need not conduct a de novo review, but instead must only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation." Diamond, 416 F.3d at

31S (quotation omitted).

       Williams's objections reiterate arguments stated in his complaint and summary judgment

motion and do not meaningfully rebut the M&R. Compare M&R [D.E. 46] 6-10, with [D.E. 3-1] and ·

[P.E. 30-1 ]. Accordingly, de novo review is not required. See, e.g.• Wells v. Shriners Hosp.• 109 F.3d ,

198, 200--01 (4th Cir. 1997). Because there is no clear error on the face ofthe record, the court accepts

the recommendations in the M&R.

       Alternatively, Williams's objections fail. On July 23, 1993, Williams was convicted in state

court of first-degree murder and robbery with a dangerous w~pon. See [D.E. 28] ,r 1; Am. Cmpl.

[D.E. 3-1] S. A state court sentenced Williams to consecutive terms of life imprisonment and 40

years' imprisonment for these offenses. See [D.E. 28] ff 1-2. On January 22, 2013, Williams

received a letter stating that he will never commence his 40-year sentence for robbery with a dangerous

weapon because it is consecutive to his life sentence for first-degree murder. See id. ,r 4; [D.E. 3-2]

9. The letter informed Williams that, unless he received parole on his first-degree murder sentence,

he would remain in prison serving that sentence until he died. See [D.E. 28] ,r 4.
                                                                              \

       On January 13, 201S, Williams filed a grievance concerning commencement of his 40-year

sentenceforrobberywithadangerousweapon. See [q.E. 3-2] 1--8. TheNorthCarolinaPostRelease

and Parole Commission (''the Commission") denied Williams's request. On April 1S, 201S, Williams

filed a complaint in state court, alleging that defendants' predecessors disregarded commencement of

his second sentence. See [D.E. 28] ,r S; Am. Cmpl. [D.E. 3-1] 4-S. Williams litigated his claims in .

                                                   2
the North Carolina Court of Appeals, which affirmed the trial court's grant of summary judgment to

defendants. See Williams v. Perry. 794 S.E.2d S57, 2016 WL 7100600, (N.C. Ct. App. 2016)

(unpublished table decision). The Supreme Court of North Carolina denied :further review of

Williams's claims. See Williams v. Perry, 369 N.C. S22, 797 ·S.E.2d 296 (2017).

       On April 28, 2017, Williams filed his complaint in this court [D.E. 1]. Williams raises the
                                                       I
sameargumentsthatheraisedinstatecourt. SeeCompl. [D.E.1] S-8;Am. Compl. [D.E. 3-1] 7-13.
                                                                   '
Accordingly, the doctrines ofclaim and issue preclusion bar Williams' s claims. See Allen v. McCurry,

449 U.S. 90, 95-96 (1980); Sartin v. Macik, S3S F.3d 284~ 287-88 (4th Cir. 2008); Davenport v. N.C.

De_p'tofTransp., 3 F.3d 89, 92-93 (4th Cir. 1993); ThomasM. Mclnnis&Assocs.,Jnc. v. Hall, 318

N.C. 421, 434, 349 S.E. 2d S52, S57, S60 (1986).

       Alternatively, Williams essentially requests this court to exercise appellate review of a state

court decision. Generally, federal district courts have ''no authority to review final judgments ofa state

court injudi~ial proceedings." D.C. Court of Appeals v. Feldman, 460 U.S. 462,482 (1983); see

Rookerv. Fid. Tr. Co., 263 U.S~413, 41S-16 (1923). The Rooker-Feldman doctrine prohibits a ''party

losing in state court . . . from seeking what in substance would be appellate review of the state

judgment in a United States district court, based on the losing party's claim that the state judgment

itself violates the loser's federal rights." Johnson v. De Grandy. S12 U.S. 997, 100S-06 (1994); see

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., S44 U.S. 280, 284 (200S); Fel~ 460 U.S. at 476;

Thana v. Bd. ofLicense Comm'rs for Charles cty., 827 F.3d 314, 318-20 (4th Cir. 2016); Washjngton

v. Wilmore, 407 F.3d 274, 279-80 (4th Cir. 200S). For the doctrine to apply, the party seeking relief

in federal court must be asking the federal court to ''reverse or modify the state court decree." Adkins

v. Rumsfeld, 464 F.3d 4S6, 464 (4th Cir. 2006) (quotation omitted); see Thana, 827 F.3d at 318-20.

A party ''may not escape the jurisdictional bar of Rooker-Feldman by merely refashioning its attack

                                                    3
on the state court judgments as a [section] 1983 claim." Jordahl v. Democratic Part of Va., 122 F.3d

192,202 (4th Cir. 1997). Thus, this court lacks jurisdiction over Williams's claims.

       . Alternatively, Williams fails to state a claim upon which relief can be granted. Because there

is no right to parole as a matter of federal law, inmates have a liberty interest in parole decisions only

''where the state has created a legitimate claim of entitlement to some aspect of parole." Vann v.

Angelone, 73 F.3d519, 522(4thCir.1996) (quotation omitted); seeBumettev. Fahey. 687F.3d 171,

180-81 (4th Cir. 2012); Gaston v. Taylor, 946 F.2d 340, 344 (4th Cir. 1991) (en bane). Assuming

without deciding that Williams possesses a liberty interest, Williams's state court proceedings have

provided Williams with sufficient procedural due process in the parole context. See Vann, 73 F.3d

at522;Spauldingv.N.C.ParoleComm'~No.5:15-HC-2307-FL,2017WL979022,at•2(E.D.N.C.

Mar. 13, 2017) (unpublished). Thus, Williams's claims fail on the merits.

       In sum, the court OVERRULES Williams's objections [D.E. 47], ADOPTS the conclusions

in the M&R [D.E. 46], GRANTS defendants' motion for summacy judgment [D.E. 26], DENIES

Williams's motion for summacy judgment [D.E. 30], and DIS1vlISSES Williams's claims. The clerk

shall close the case.

        SO ORDERED. This _s_ day of March 2019.



                                                           1'i¥s~. iJ~viil m
                                                           United States Disµict Judge




                                                    4
